PER CURIAM.
Appellants seek review of a summary final judgment entered against them in their action seeking underinsured motorist benefits on account of the death of their son. We conclude that this case is substantively indistinguishable from, and, therefore, controlled by, our decision in Travelers Insurance Companies v. Chandler, 569 So.2d 1337 (Fla. 1st DCA 1990), upon which appellants relied in the trial court. Accordingly, we reverse the summary judgment entered in favor of appellee.
Appellants ask that we remand with directions that the trial court enter the partial summary judgment in their favor on the issue of coverage which they had previously requested. However, the trial court’s summary judgment in favor of appellee was based upon a conclusion of law, without regard to what the material facts might be. Because of the procedural posture of the case when the trial court entered summary judgment, it is not clear whether a dispute existed as to any material fact. Therefore,, it would not be appropriate for this court to direct the entry of a partial summary judgment in favor of appellants.
The summary final judgment in favor of appellee is reversed, and the case is remanded to the trial court for further proceedings.
REVERSED and REMANDED, with directions.
ERVIN, BARFIELD and WEBSTER, JJ., concur.